Citation Nr: 1524038	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1948 to May 1950.  He died in August 2011, and the appellant has claimed that she is entitled to benefits as a surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision from the Department of Veterans Affairs (VA) Milwaukee Pension Management Center.  

A review of the Veteran's Virtual VA claims file reveals records from the Lexington VA Medical Center (VAMC) for treatment from February 2005 to August 2011; however, the RO considered these records in a March 2013 statement of the case.  Virtual VA also includes copies of private treatment records, but the RO also considered these records in an August 2013 supplemental statement of the case (SSOC).  The Veterans Benefits Management System does not contain any additional documents other than a January 2015 brief.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contended in her August 2012 notice of disagreement that the pain in the Veteran's back, legs, and feet had kept him from sleeping prior to his death, and she believed that this pain and lack of sleep placed a strain on his heart.  The Veteran's death certificate lists the immediate cause of death as congestive heart failure due to or as a consequence of chronic obstructive pulmonary disease (COPD).  Prior to his death, he was service-connected for postoperative laminectomy and spinal fusion, bilateral hearing loss, and tinnitus.   

Initially, the Board notes that private treatment records indicate that that the Veteran was referred for home hospice care upon his July 2011 discharge from St. Joseph Berea Hospital.  The appellant's April 2013 substantive appeal also indicated that the Veteran did receive home hospice care following his July 2011 discharge prior to his death in August 2011. Although she indicated that the individual caretakers were no longer employed with the hospice, it is unclear as to whether the hospice company itself may have retained the records.  Therefore, the AOJ should attempt to obtain these treatment records on remand.

In addition, the Board finds that an additional medical opinion is needed.  The AOJ has obtained two opinions regarding the Veteran's cause of death.  In February 2013, a VA examiner noted the lack of the final treatment records and found nothing in the death certificate implicating any service-connected disabilities as either causal or contributory to his cause of death.  He also stated that it remained unknown as to what extent, if any the Veteran's service-connected disabilities may have caused additional cardiac impairment, thereby "rendering a relationship less likely than not."

In August 2013, a VA examiner opined that the Veteran's service-connected post-operative laminectomy with spinal fusion less likely as not aggravated his congestive heart failure and COPD.  In so doing, he noted that the death certificate only listed congestive heart failure and COPD.  He also discussed the Veteran's lower extremity pain and noted his peripheral vascular disease, COPD, emphysema, atrial fibrillation, congestive heart failure, restless leg syndrome, right lower extremity cellulitis, hypertension, coronary artery disease, and smoking.  However, the August 2013 examiner did not discuss his peripheral neuropathy.  The examiner also opined that the Veteran's service-connected hearing loss, tinnitus, and post-operative laminectomy with spinal fusion less likely as not caused or substantially contributed to his death, and he stated that hearing loss or tinnitus cause or aggravate congestive heart failure or COPD.

Given the fact that the examiners based their opinions, in part, on the lack of any final treatment records pertaining to the service-connected disabilities, the Board finds that an additional VA medical opinion may be needed if the hospice records are obtained.  Moreover, the examiners did not address the Veteran's May 1949 in-service treatment for trouble breathing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any healthcare providers who treated the Veteran following his July 2011 discharge from St. Joseph Berea Hospital until his August 2011 death, to include any home hospice care program.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for records from any home hospice care providers.

2.  After completing the foregoing development, the AOJ should obtain a VA medical opinion to determine the etiology of the cause of the Veteran's death.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The examiner should state whether it is at least as likely as not that the Veteran's death was related to his military service.  In providing this opinion, the examiner should discuss the Veteran's May 1949 in-service treatment for trouble breathing as it may relate to his COPD.  

The examiner should also state whether it is at least as likely as not that the Veteran's service-connected disabilities caused his death; contributed substantially or materially to his death; combined with another disorder to cause his death; or, aided or lent assistance to his death.  

In rendering this opinion, the examiner should address whether the Veteran's service-connected disabilities affected a vital organ, thus hastening his death due to cardiovascular problems.  The examiner should also address whether the Veteran's service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of his cardiovascular and respiratory problems that primarily caused his death. 

The examiner should also discuss the appellant's contention that the pain in the Veteran's back, legs, and feet had kept him from sleeping prior to his death and that this pain and lack of sleep placed a strain on his heart.  The examiner should address the material from the Merck Manual submitted by the appellant, the July 2003 diagnosis for neuropathy pain in the private treatment records, the diagnosis for degenerative disease with radiculopathy in the February 2005 VA examination, and the opinion relating lumbar radicular pain to the Veteran's service-connected back disability in the April 2005 VA examination.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Appellant and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


